Citation Nr: 1204652	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  03-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for hypertension, to include as due to exposure to herbicides, or in the alternative, claimed as secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for impairment of visual acuity (claimed as blindness), to include a secondary to service-connected diabetes mellitus, type II, or hypertension.  


REPRESENTATION

Veteran represented by:	Lawrence D. Levin, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.  The record reflects that the Veteran served in the Republic of Vietnam, and he is in receipt of the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2002 and March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reveals that in the Veteran's January 2005 substantive appeal he indicated that he wished to participate in a Board hearing at VA's Central Office in Washington, DC.  See the Veteran's January 2005 substantive appeal.  The Veteran was scheduled for such a hearing on February 17, 2005, but he did not report.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In June 2009, the Veteran presented testimony at a hearing conducted at the Milwaukee RO before a Decision Review Officer (DRO). A transcript of this hearing is in the Veteran's claims folder.

The Board remanded the Veteran's hypertension and impairment of visual acuity claims for procedural and evidentiary development in April 2005 and April 2007.  The Board's remand instructions and the resulting actions taken by the RO and/or VA Appeals Management Center (AMC) will be further discussed below.  

Characterization of the issues on appeal

PTSD

In August 1986, the Veteran filed a claim of entitlement to service connection for "a nervous condition."  See an August 1986 statement from the Veteran.  This claim was denied by the RO in an October 1986 administrative decision, and while the Veteran expressed disagreement in October 1987 and was issued a Statement of the Case (SOC) in November 1987, he failed to perfect an appeal.  Accordingly, the October 1986 rating decision became final.  38 U.S.C.A. §§ 5108 and 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2011); see also Archbold, supra.  

In a June 2002 statement, the Veteran filed a claim of entitlement to service connection for "impaired nerves."  See a June 2002 statement from the Veteran.  Instead of accepting this as a petition to reopen the Veteran's previously-denied claim of entitlement to service connection for a nervous condition, the RO characterized the issue as entitlement to service connection for PTSD, developing and adjudicating the claim on the merits rather than under the standard of "new and material evidence" as per 38 U.S.C.A. § 5108.  The Veteran's claim was denied in an August 2003 rating decision because the evidence of record failed to reflect that the Veteran had been diagnosed with PTSD.  The Veteran failed to express disagreement with the August 2003 rating decision in a timely fashion, and thus, the RO's denial of the Veteran's PTSD claim became final.  38 U.S.C.A. §§ 5108 and 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2011); see also Archbold, supra.

In January 2005, the Veteran filed a petition to reopen his previously-denied claim of entitlement to service connection for PTSD.  See a January 2005 statement from the Veteran.  This claim was denied by the RO in a March 2006 rating decision and the Veteran initiated the present appeal.  

During the pendency of this appeal, the Court addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

While the Board is cognizant of the Court's holding in Clemons, in light of the RO's treatment of the Veteran's claim, the differing evidentiary criteria concerning service connection for claims for PTSD as opposed to service connection claims for other acquired psychiatric disorders, and recent evidence reflecting a diagnosis of PTSD, the Board concludes that the Court's holding in Clemons is inapplicable in the present case, and the issue is as stated on the title page of this decision.  Nonetheless, as the Board is reopening the Veteran's claim and granting such to the fullest extent, the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Hypertension

Concerning the Veteran's hypertension claim, the Board notes that the Veteran was initially denied service connection for hypertension in a November 1990 rating decision.  At that time, the RO only considered the Veteran's claim under the theory of direct service connection.  The Veteran was notified of this decision in January 1991 and failed to perfect an appeal.  Thus, the November 1990 rating decision is final.  38 U.S.C.A. §§ 5108 and 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2011); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

In June 2001, the Veteran filed a petition to reopen his previously-denied claim of entitlement to service connection for hypertension.  Again, the Veteran asserted and the RO developed and adjudicated this claim under the theory of direct service connection.  The Veteran's claim was denied by the RO in the June 2002 rating decision, and the Veteran perfected the present appeal.  

In a September 2002 statement, during the pendency of the Veteran's claim for hypertension under the theory of direct service connection, the Veteran asserted that his hypertension was secondary to his diabetes mellitus, type II.  See a September 2002 statement from the Veteran.  In this regard, the United States Court of Appeals for Veterans Claims (the Court) has firmly held that a new etiological theory does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Nonetheless, the RO separately developed the Veteran's hypertension claim under the theory of secondary service connection, denying such in a September 2004 Decision review Officer (DRO) decision.  The Veteran subsequently perfected an appeal concerning this issue and it was referred to the Board.  

Although the RO and the Board have developed and adjudicated these claims separately due to the differing theories of entitlement and standards of review, the Board has merged these issues and recharacterized such as stated on the title page of this decision.  In passing, the Board observes that the Veteran is not prejudiced by the Board's actions because, as will be discussed below, the claim is being remanded by the Board to ensure compliance with prior remand instructions as per the Court's holding in Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See Bernard, supra.

The issues of (1) entitlement to service connection for hypertension, to include as due to exposure to herbicides, or in the alternative, claimed as secondary to service-connected diabetes mellitus, type II, and (2) entitlement to service connection for impairment of visual acuity (claimed as diabetic retinopathy), to include a secondary to service-connected diabetes mellitus, type II, or hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The RO's August 2003 rating decision is final.

2.  Some of the evidence received since the RO's August 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the competent evidence of record reflects that the Veteran has PTSD which is causally-related to his in-service stressors.  

CONCLUSIONS OF LAW

1.  The RO's August 2003 rating decision is final.  38 U.S.C.A. §§ 5108 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2011).  

2.  The evidence received subsequent to the RO's August 2003 rating decision is new and material and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving all doubt in the Veteran's favor, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's previously-denied claim of entitlement to service connection and thereafter established service connection for such.  Accordingly, regardless of whether the requirements of Kent and the Veterans Claims Assistance Act of 2000 (the VCAA) have been met in this the Veteran's PTSD claim, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to the VCAA, to include the submission of new and material evidence, have been complied with, and any defect in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard, supra; VAOPGCPREC 16-92.  

Service Connection - PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) credible supporting evidence that a claimed in-service stressor occurred and (3) a link between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  

However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f) (3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

New and Material Evidence

The Veteran's claim for service connection for PTSD was originally denied by the RO in the August 2003 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights, but did not perfect an appeal.  Therefore, the decision is final.  38 C.F.R. § 20.1103.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, such as this one, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

PTSD - Petition to Reopen

The evidence on file at the time of the previous denial in August 2003 consisted of the Veteran's service treatment records, service personnel records, private treatment records from the Nevada State Prison System and statements from the Veteran.  The August 2003 rating decision denied the Veteran's claim for service connection for PTSD because the evidence failed to reflect that the Veteran had been diagnosed with PTSD (i.e., evidence of a current disability).  

As the previous denial of service connection was premised on a finding that there was no evidence of a current disability, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran has subsequently been diagnosed with PTSD.

The evidence associated with the claims file subsequent to the August 2003 rating decision includes private treatment records from the Nevada State Prison System dated after August 2003 and the Veteran's statements.  Specifically, the Board notes that a January 2005 private treatment record from a private psychologist (whose holographic name is illegible) noted that the Veteran demonstrated symptoms "of depression and possible PTSD."  See a January 2005 private treatment record.  Moreover, in a July 2006 statement, Dr. B. specifically stated that the Veteran has been diagnosed with "residual [PTSD]."  See a July 2006 statement from Dr. B.  

First, the Board finds that the January 2005 and July 2006 private treatment records to be "new" as they were not of record at the time of the August 2003 rating decision.  The Board also finds these records to be "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that the January 2005 and July 2006 private treatment records are related to an unsubstantiated element, i.e., whether the Veteran has been diagnosed with PTSD.  Furthermore, when these records are viewed in conjunction with the other evidence of record, including the Veteran's stressor statements and receipt of the Combat Action Ribbon, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim in that a VA examination would be required to resolve the issue of etiology.  See Shade, id.  Therefore, the January 2005 and July 2006 private treatment records are found to be new and material evidence, and the Veteran's request to reopen his previously-denied claim of entitlement to service connection for PTSD granted.  

PTSD - On the Merits

The laws and regulations pertaining to service connection for PTSD have been recounted above and, for the sake of economy, will not be repeated.  

Concerning element (1) under 38 C.F.R. § 3.304(f), evidence of a diagnosis of PTSD, as noted above, the Veteran was tenuously diagnosed as demonstrating symptomatology of "possible PTSD" in a January 2005 private treatment record.  See a January 2005 private treatment record.  More definitely, a private physician, Dr. B., diagnosed the Veteran with "residual [PTSD]" in a July 2006 private treatment record.  Accordingly, element (1) has been demonstrated.  

Concerning element (2), credible supporting evidence that a claimed in-service stressor occurred, the Veteran has submitted several stressor statements in support of his claim which recount combat situations in the Republic of Vietnam in 1968 - 1969, to include witnessing friends being killed during battle.  See e.g., the Veteran's stressor statements dated in February 2005, August 2006, December 2006 and October 2010.  

The Veteran's service personnel records reflect that he served as a combat engineer in the United States Marine Corps in the Republic of Vietnam and he was awarded the Combat Action Ribbon for his actions in combat on July 29, 1968.  As such, the Veteran is considered to be competent to recount his stressor statements, and such are presumed to be credible.  Indeed, there is no clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) - (f); see also Dizoglio, West, Zarycki and Collette, all supra.  As such, element (2) has been demonstrated.  

With regard to crucial element (3), a link between current symptoms and an in-service stressor, the Board notes that the RO has attempted to schedule the Veteran for a VA examination on several occasions during the pendency of this appeal in an attempt to obtain a medical nexus opinion.  However, because the Veteran has been incarcerated and on death-row since 1983, he has been unable to appear at these scheduled VA examinations.  See computer printouts from the RO reflecting that the Veteran failed to appear for VA examination scheduled in May 2005, June 2005, March 2006 and October 2006.  

The Court has specifically addressed VA's duty to assist incarcerated Veterans in cases where a VA examination is warranted.  VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  However, VA's duty to assist an incarcerated Veteran includes:  (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  VA's Adjudication Manual Rewrite contains instructions on attempting to provide an examination for an incarcerated Veteran.  See M21-1MR, Part III.iv.3.A.11.d.

In the present case, the RO has gone to great lengths in attempting to afford the Veteran a VA examination.  Specifically, the RO contacted the associate warden of the prison which houses the Veteran, who responded that the Veteran would not be transported away from the facility without a court order.  See a March 2006 Report of Contact.  In December 2007 and February 2008, the RO sent a letter to the prison warden outlining the need for examination of the Veteran and VA's policy regarding the examination of incarcerated inmates.  See letters from the RO dated in December 2007 and February 2008.  An August 2010 Report of General Information reflects that, in a telephonic conversation, the warden's secretary told a VA employee that the prison would allow an outside physician to enter the prison and examine the Veteran if approval was first obtained from the prison system medical director.  See an August 2010 Report of General Information.  While the RO sent such a request to the prison medical director at the provided address in September 2010, no response has been received.  See a September 2010 letter from the RO to the prison medical director.  

Despite the RO's extensive efforts to afford the Veteran a VA examination in order to obtain a VA nexus opinion concerning his claim, no such VA opinion is of record.  However, as noted above, this is not fatal to the Veteran's claim.  See Davidson, supra.  

In the present case, the Veteran has consistently stated that the symptomatology associated with PTSD due to his service in the Republic of Vietnam.  See e.g., The Veteran's statements dated in November 2002, February 2005, August 2006, December 2006 and October 2010.  Again, due to the Veteran's service record reflecting that he served in the Republic of Vietnam, his participation in combat with the enemy and his receipt of the Combat Action Ribbon, the Veteran's assertions concerning his stressors are accepted as conclusive evidence of the stressor's occurrence.  

Moreover, as noted above, the Veteran was diagnosed with "residual [PTSD]" by a physician in July 2006.  While this treatment record fails to specifically reflect that this diagnosis was related to the Veteran's in-service stressors, which have been accepted as credible, there is no evidence of record which reflects that the diagnosis was offered in connection with another, nonservice-related incident.  

While the Board observes that the nexus evidence of record is tenuous, in light of the evidence recounted above as well as the incarceration and the resulting difficulties regarding the scheduling of a VA examination in connection with his claim, the Board concludes that a remand schedule another VA examination would constitute unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478 - 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  Similarly, the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran has PTSD which is causally-related to his service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for PTSD is warranted.


ORDER

New and material evidence having been submitted, the previously-denied claim of entitlement to service connection for PTSD is reopened.  

Subject to the provision governing the award of monetary benefits, service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regrettably, the Veteran's claims must once again be remanded for further development; the Board's prior remand instructions were not complied with.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall, supra.

Generally, in order to establish service connection, the evidence of record must reflects (1) evidence of a current disability, (2) evidence of the incurrence of an in-service disease and/or injury and (3) a medical nexus.  See Davidson, supra.  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

Hypertension

As noted above, the Veteran has variously asserted that his diagnosed hypertension is due to exposure to herbicides, or in the alternative, is secondary to his service-connected diabetes mellitus, type II.  See e.g., a September 2002 statement from the Veteran.  

In the April 2005 remand, the Board instructed the RO/AMC to afford the Veteran a VA examination in connection with this claim.  The Board specifically instructed the VA examiner to provide an opinion concerning whether the Veteran's hypertension was "at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected  diabetes mellitus."  See the April 2005 Board remand at page 7.  (Emphasis added by the Board).  

As noted above, due to the Veteran's incarceration, he was unable to report for the scheduled VA examination; however, the RO forwarded the Veteran's VA claims file to a VA examiner to obtain the requested opinion.  However, while the September 2005 VA physician opined that the Veteran's hypertension was not caused by or related to the Veteran's service-connected diabetes mellitus, type II, the matter of aggravation was not addressed.  See the September 2005 VA opinion.  

The Court has firmly held that, in claims brought under the theory of secondary service connection, the matter of aggravation must be specifically and separately addressed.  See Allen, supra.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since the VA physician failed to address the matter of aggravation, the Board concludes that the September 2005 VA opinion is inadequate.  Given those pronouncements, and the fact that significant development sought by the Board concerning this issue has not been completed, another remand is now required.  38 C.F.R. § 19.9 (2011).

Impairment of Visual Acuity

To the extent that the Veteran claims that his impairment of visual acuity is secondary to his hypertension, the Board finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO/AMC to fully develop and adjudicate the inextricably intertwined issue.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's VA claims file should be returned to the VA physician who offered the September 2005 VA opinion.  If he is no longer employed with VA or is otherwise unavailable, the Veteran's complete VA claims file should be forwarded to another appropriate VA physician who must provide the requested opinion.  

Based on a review of the claims file and the examination findings, including the service treatment records, private treatment records, and prior VA opinions, the examiner must render a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's hypertension had been aggravated by the Veteran's service-connected diabetes mellitus, type II.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If the examiner responds in the negative, the examiner should also state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any identified hypertension is causally or etiologically related to any of the Veteran's service as opposed to its being due to some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

2.  Following the completion of above, the RO should review the requested VA opinion.  If there is any deficiency in compliance with the Board's remand instructions, the RO must institute appropriate corrective measures.  

3.  If any benefit sought is not granted to the fullest extent, the Veteran and his private attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


